Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the Appeal Brief filed on 11/24/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627    







Response to Amendment

Applicant’s “Arguments” filed on 11/24/2021 has been considered.
Claims 1-3, 5-9, 11-20, and 22-26 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., in view of Japan Patent No. JP 3721920 to Fujita et al.
With regard to claims 1 and 20, Pomerantz discloses a system comprising: 
a plurality of shelves (Fig. 8, paragraph 9, col. 6-8, available storage shelf); 

memory (Fig. 8, col. 7, lines 55-58,  update their databases on items in storage at the local delivery container); and 
a processor physically coupled to the memory and communicatively coupled to the display units, wherein the processor is configured to (Fig. 8, col. 15, lines 13-25, a local processor 310. A visual or audio indicator 306): 
receive an identifier of a parcel (Fig. 8, col. 16, lines 17-22, The operator takes the first package that is addressed to this container from the truck, and inputs the relevant information about the package into the control panel. This can be accomplished in a variety of ways. For example, this could be accomplished by using information on the package label such as a bar-code); 
in response to receiving the identifier of the parcel, select an available recipient spot from among a plurality of available recipient spots distributed among at least two of the shelves, for storing the parcel based at least in part on a comparison, for each of the shelves having at least one recipient spot, of an expected parcel physical configuration value with a shelf physical configuration limit (Fig. 8, Fig. 9a-11b, col. 3, lines 43-45, col. 16, lines 25-34, col. 18, lines 65-col. 19, lines 7, the plurality of storage locations includes a plurality of non-pre-assigned storage locations. The bar code has at least a shipment number. It can optionally contain additional information. Once the bar code has been read, the controller produces an audible indication, and assigns a vacant locker to this package. As the lockers may be of different sizes, the controller can optionally use the information retrieved about this delivery, to assign a proper size 
in response to selecting the available recipient spot/ shelf location, identify one or more of the display units to update (Fig. 8, col. 16, lines 32-34, Then the controller unlocks the assigned locker, displays or pronounces the locker number, and turns on the visual indicator on the door of the locker); and 
in response to identifying one or more of the display units to update, update graphical output of the identified one or more display units to each present a parcel storage location indication indicative of the selected available recipient spot/shelf location for storing the parcel/on which the parcel is stored (Fig. 8, col. 16, lines 25-34, Examiner notes that the locker number is displayed on a display for the operator, which 
However, Pomerantz does not disclose the configuration parameter value can be a weight value; and select an available recipient spot based at least in part on a comparison of an expected parcel weight value with a shelf weight limit and an aggregate physical configuration of parcels residing on the shelf.
However, Fujita teaches the configuration parameter value can be a weight value; and select an available recipient spot based at least in part on a comparison of an expected parcel weight value with a shelf weight limit and an aggregate physical configuration of parcels residing on the shelf (A load cell 29 is provided for detecting the weight of the entering vehicle. The weight of vehicles is detected by the load cell 29 every entry of vehicles. The weight of the vehicle is added/subtracted at every entry/outgo of vehicles to obtain the total weight of the housed vehicles. The weight of the vehicle is added/subtracted at every entry/outgo to obtain the the total weight of left shell vehicles housed in a left side parking shell and the total weight of right shell vehicles housed in a right side parking shell. Whether the weight of a newly entering vehicle is the limit weight or less is determined, and whether the total weight of vehicles obtained by adding the weight of the newly entering vehicle to the total weight of the vehicles is the set allowable value of the total weight of vehicles is determined. If entry is possible, the total weight of the left shell vehicles and the total weight of the right shell vehicles are compared to control to house the entering vehicle preferentially in the parking shell less in the total weight. A left-hand parking shelf and a right-hand parking shelf, and a control device of a mechanical parking device that mounts the vehicle on a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Pomerantz to include, the configuration parameter value can be a weight value; and select an available recipient spot based at least in part on a comparison of an expected parcel weight value with a shelf weight limit and an aggregate physical configuration of parcels residing on the shelf, as taught in Fujita, in order to provide a control device and a control method for a mechanical parking device that achieve smooth operation control based on consideration of the vehicle weight of a vehicle to be stored and the total weight of the vehicle (Fujita, paragraph 8).
With regard to claim 2, Pomerantz discloses the processor is further configured to generate a notification of a drop-off of the parcel (col. 6, lines 25-33, a consumer can then be notified by any of several alternative means of communication, that a shipped item is waiting for him in a delivery container at a specific location. The consumer, having been notified of the arrival of an item).  
With regard to claim 6, Pomerantz discloses the processor is further configured to update graphical output to graphically distinguish the identified one or more of the display units to be updated from other display units within the plurality of display units (Fig. 8, col. 16, lines 32-34, the locker number is displayed).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., in view of Japan Patent No. JP 3721920 to Fujita et al., and further in view of U.S. Patent Application Publication No. 2017/0091711 to Akselrod et al.
With regard to claim 3, the combination of references discloses one or more sensors within or on top of the shelves and communicatively coupled to the processor (Pomerantz, Fig. 8, col. 15, lines 26-28, A sensor, such as a piezoelectric converter or a light beam/photocell combination, that can sense if the locker is empty or contains a package), however, the combination of references does not disclose the sensor is a weight sensor and the processor is further configured to compare weight data obtained from a weight sensor to an expected weight value associated with the identifier of the parcel.  
However, Akselrod teaches the sensor is a weight sensor and the processor is further configured to compare weight data obtained from a weight sensor to an expected weight value associated with the identifier of the parcel (Drop box 102 also includes scale 114 to weigh packages when they are deposited into drop box 102 to measure the weight of the package to determine shipping costs or to compare the weight to the recorded weight autonomous device 120 measured at pickup time to determine if the weights are substantially equal, paragraph 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the sensor is a weight sensor and the processor is further configured to compare weight data obtained from a weight sensor to an expected weight value associated with the identifier of the parcel, as taught in Akselrod, in order to determine whether an .
Claims 5, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., in view of Japan Patent No. JP 3721920 to Fujita et al., and further in view of U.S. Patent Application Publication No. 2018/0108078 to Howell.
With regard to claims 5 and 22, the combination of references substantially discloses the processor is further configured to update graphical output of one or more of the identified display units to each display a message pointing to the selected available recipient spot on which the parcel is to be placed for later pickup (Fig. 8, col. 16, lines 32-34 and col. 17, lines 27-29), however, the combination of references does not disclose update graphical output to display an arrow.  
However, Howell teaches update graphical output to display an arrow (Displays 22 in aisle 14C may display arrows (e.g., see displays 105, 106 in FIG. 3), illuminated or blinking LED lights, or other indicators to continue to direct the user toward the modular, bay, shelf, and/or item that represents the location of the destination, paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, update graphical output to display an arrow, as taught in Howell, in order to control the display of content displayed at an electronic shelf label or digital sign (Howell, paragraph 3).
With regard to claims 24 and 26, the combination of references substantially discloses the claimed invention, however, the combination of references does not 
However, Howell teaches a graphical user interface located remotely from the one or more of the display units, wherein the graphical output on the one or more of the display units is controllable by input received at the graphical user interface (The input interface 214 shown in FIG. 4 may include an application page or the like that permits the user to select attributes for filtering. The output interface 215 may output specific details required to complete a selected filter, Fig. 3, paragraphs 43, 59, and 75-76).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, a graphical user interface located remotely from the one or more of the display units, wherein the graphical output on the one or more of the display units is controllable by input received at the graphical user interface, as taught in Howell, in order to control the display of content displayed at an electronic shelf label or digital sign (Howell, paragraph 3).
Claims 7-9, 11-14, 16-17, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., in view of U.S. Patent Application Publication No. 2018/0108078 to Howell, and further in view of China Patent No. 204587849 to Bian et al.
With regard to claim 7, Pomerantz discloses a system comprising: 
a plurality of shelves (Fig. 8, paragraph 9, col. 6-8, available storage shelf); 

memory (Fig. 8, col. 7, lines 55-58,  update their databases on items in storage at the local delivery container); and 
a processor physically coupled to the memory and communicatively coupled to the display units, wherein the processor is configured to (Fig. 8, col. 15, lines 13-25, a local processor 310. A visual or audio indicator 306): 
receive an identifier of a parcel (Fig. 8, col. 16, lines 17-22, The operator takes the first package that is addressed to this container from the truck, and inputs the relevant information about the package into the control panel. This can be accomplished in a variety of ways. For example, this could be accomplished by using information on the package label such as a bar-code); 
in response to receiving the identifier of the parcel, determine a recipient spot/a shelf location among the shelves on which the parcel is stored (Fig. 8, col. 17, lines 15-39, The controller then checks whether the container is holding any packages that this consumer is authorized to pick up. If it is, it determines which locker(s) they are located in. The controller then turns on the indications on the lockers and unlocks the doors. It also displays the numbers of lockers.); 
in response to determining the recipient spot/ shelf location on which the parcel is stored, identify one or more of the display units to update (Fig. 8, col. 17, lines 15-39, Then the controller unlocks the assigned locker, displays or pronounces the locker number, and turns on the visual indicator on the door of the locker); and 

However, Pomerantz does not disclose identify a plurality of display units to update with a first display unit corresponding to the shelf location on which the parcel is stored and a second display unit corresponding to a different shelf location on which the parcel is not stored; in response to identifying the first and second display units to update, update a graphical output of the first and second display units identified to be updated to present a parcel storage location indication indicative of the determined shelf location on which the parcel is stored corresponding to the first display unit; match the parcel identifier with a scan of an on-parcel identifier located on the parcel stored at the shelf location; and in response to the match of the parcel identifier with the scan of the on-parcel identifier, stop providing display unit output to the first and second display units indicative of the determined shelf location on which the parcel is stored.
However, Howell teaches identify a plurality of display units to update with a first display unit corresponding to the shelf location on which the parcel is stored and a second display unit corresponding to a different shelf location on which the parcel is not stored; in response to identifying the first and second display units to update, update a (For example, a user may select items from the shopping list displayed electronically on a smartphone, and proceed to the location of those items in the store. As the user arrives at the next item from the list, shelf displays may function as waypoints or direction markers to facilitate or assist the user in locating next items on the list, for example, displaying an “X” character, or an arrow symbol or other identifier.  For example, one or more displays at a starting location, for example, aisle 14A, may direct users in a direction toward an end location, for example, aisle 14C. Displays 22 along the route R may continue along a path of travel. Displays 22 in aisle 14C may display arrows (e.g., see displays 105, 106 in FIG. 3), illuminated or blinking LED lights, or other indicators to continue to direct the user toward the modular, bay, shelf, and/or item that represents the location of the destination. The physical location processor 425 manages the location of known display locations and recognizes data coming from a mobile device to determine a match in locations, Fig. 3, paragraphs 43, 59, and 90).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, identify a plurality of display units to update with a first display unit corresponding to the shelf location on which the parcel is stored and a second display unit corresponding to a different shelf location on which the parcel is not stored; in response to identifying the first and second display units to update, update a graphical output of the first and second display units identified to be updated to present a parcel storage location 
However, Bian teaches match the parcel identifier with a scan of an on-parcel identifier located on the parcel stored at the shelf location; and in response to the match of the parcel identifier with the scan of the on-parcel identifier, stop providing display unit output to the first and second display units indicative of the determined shelf location on which the parcel is stored (when it needs to take some material taking plate from the shelf, the controller selects the tray (i.e., the tray identifier), the controller will control the storage unit of the indicator lamp 2 to be lighted corresponding to the selected tray identifier, and the other indicating lamp in the closed state. This can quickly locate the position of the selected tray identifier. In addition, when a user takes out the tray, the user can scan the two-dimensional code for the tray through the scanning device, the controller deletes related information of the disc, so as to represent the tray is taken away from the shelf and the indicating lamp is controlled to be closed. Examiner notes that during retiring the tray, the tray barcode can be scanned and the indicating lamps will be closed, which is considered as “in response to the match of the parcel identifier with the scan of the on-parcel identifier, stop providing display unit 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Pomerantz to include, matching location further includes match the parcel identifier with a scan of an on-parcel identifier located on the parcel stored at the shelf location; and in response to the match of the parcel identifier with the scan of the on-parcel identifier, display unit output can be controlled, as taught in Bian, in order to accurately and rapidly position the tray position (Bian, abstract).
With regard to claim 8, Pomerantz discloses the processor is further configured to receive confirmation of a pickup of the parcel (col. 17, lines 30-34, the controller senses that the lockers are vacant, and that the doors are closed. It locks the doors and marks these lockers as vacant. Optionally the controller updates a central database that the packages have been picked up).  
With regard to claim 9, Pomerantz discloses the processor is further configured to generate a notification of a pickup of the parcel (col. 6, lines 25-33).  
 With regard to claim 11, Pomerantz discloses the processor is further configured to update graphical output of the identified display units to graphically distinguish the display units associated with the3372614-45/KRO0005PA location on which the parcel is to be placed for later pickup from other display units within the plurality of display units (Fig. 8, col. 16, lines 32-34).  
With regard to claim 12, Pomerantz discloses one or more sensors within or on top of the shelves and communicatively coupled to the processor, wherein the one or 
With regard to claim 13, Pomerantz discloses the processor is further configured to generate a notification, based upon motion sensor data, of a pickup of the parcel from the shelf location on which the parcel is stored (col. 6, lines 18-27 and col. 18, lines 35-64, which is a schematic drawing of an optical sensor mechanism for detection of vacancy of a locker. The items are loaded into the delivery container, automatically stored in available storage locations, normally provided as shelves or dynamically allocatable lockers, updating the local and remote inventory records about their presence and exact storage location. A consumer can then be notified by any of several alternative means of communication, that a shipped item is waiting for him in a delivery container at a specific location).  
With regard to claim 14, Pomerantz discloses the processor is further configured to: generate a notification, based upon motion sensor data, of a pickup of the parcel from the shelf location on which the parcel is stored; and generate a subsequent notification of pickup of the parcel (col. 6, lines 18-27, col. 17, lines 30-34, and col. 18, lines 35-64).  
With regard to claim 16, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the processor is further configured to update the one or more display units to provide 
However, Howell teaches the processor is further configured to update the one or more display units to provide display unit output based upon a recipient indicating that they are en route to pick up the parcel (In some embodiments, the navigational route is for picking items of interest. In some embodiments, different electronic displays display the directions for guiding the mobile device along the navigational route, paragraphs 20 and 22).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the processor is further configured to update the one or more display units to provide display unit output based upon a recipient indicating that they are en route to pick up the parcel, as taught in Howell, in order to control the display of content displayed at an electronic shelf label or digital sign (Howell, paragraph 3).
With regard to claim 17, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the processor is further configured to update the one or more display units to each display an arrow pointing to the shelf location on which the parcel is stored.  
However, Howell teaches the processor is further configured to update the one or more display units to each display an arrow pointing to the shelf location on which the parcel is stored (Displays 22 in aisle 14C may display arrows (e.g., see displays 105, 106 in FIG. 3), illuminated or blinking LED lights, or other indicators to continue to direct the user toward the modular, bay, shelf, and/or item that represents the location of the destination, paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the processor is further configured to update the one or more display units to each display an arrow pointing to the shelf location on which the parcel is stored, as taught in Howell, in order to control the display of content displayed at an electronic shelf label or digital sign (Howell, paragraph 3).
With regard to claim 19, Pomerantz discloses a cage on one of the plurality of shelves, wherein the cage is configured to provide access to an authenticated recipient or an employee (Fig. 8, col. 16, lines 1-5 and lines 27-34, the controller can optionally use the information retrieved about this delivery, to assign a proper size locker to the package. Then the controller unlocks the assigned locker).  
With regard to claim 25, the combination of references discloses and teaches a graphical user interface located remotely from the one or more of the display units, wherein the processor is further configured to: in response to identifying the first display unit to update, display graphical output on the first display unit with a parcel storage location indication indicative of the determined shelf location on which the parcel is stored corresponding to the first display unit; in response to identifying the second display unit to update, display graphical output on the second display unit with a parcel storage location indication indicative of the determined shelf location on which the parcel is stored corresponding to the first display unit (Howell, Fig. 3, paragraphs 43- and 59).  
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., U.S. Patent Application Publication No. 2018/0108078 to Howell, and China Patent No. 204587849 to Bian et al, and further in view of China Patent Application No. CN 106251500 to Xiang.
With regard to claim 15, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the processor is further configured to update the one or more display units to provide display unit output based upon an amount of time a parcel has been at the shelf location on which the parcel is stored.  
However, Xiang teaches the processor is further configured to update the one or more display units to provide display unit output based upon an amount of time a parcel has been at the shelf location on which the parcel is stored (the storage time timer is arranged in a cabinet door of the refrigeration cabinet set and is connected with the control circuit board. The LED digital display panel is used for showing the storage time and prevent the fresh package from going bad after long-term storage in the cabinet, abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the processor is further configured to update the one or more display units to provide display unit output based upon an amount of time a parcel has been at the shelf location on which the parcel is stored, as taught in Xiang, in order to remind people of timely taking the fresh package (Xiang, abstract).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., U.S. Patent Application Publication No. 2018/0108078 to Howell, and China Patent No. 204587849 to Bian et al, and further in view of U.S. Patent Application Publication No. 2015/0186849 to Torres et al.
With regard to claim 18, the combination of references discloses the processor is further configured to: authenticate a recipient based upon facial recognition or login credentials; and in response to either the upon facial recognition or login credentials, determine a shelf location among the shelves on which the parcel is stored (Pomerantz, Fig. 8, col. 16, lines 1-5 and lines 27-34, col. 17, lines ,15-25, In this embodiment of the invention, a customer can approach the container control unit and identify him or herself. Identification may take the form of swiping their credit card, entering a pre-assigned pass code, or other action. If it is, it determines which locker(s) they are located in), however, the combination of references does not disclose in response to receiving the identifier of the parcel, determine a shelf location.  
However, Torres teaches in response to receiving the identifier of the parcel, determine a shelf location (wherein a user of one of the plurality of lockers inputs the information into the computer, the computer and software verifying the information, the computer and software actuating the locking system within the door to unlock the compartment, and the user retrieving the delivered parcel from the compartment. wherein the information comprises at least one of name, address, phone number, e-mail, parcel number, tracking ID number, delivery company tracking ID number, account number, access number, verification number, delivery address, locker location, and compartment number, claims 7 and 11).
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., in view of Japan Patent No. JP 3721920 to Fujita et al., and further in view of U.S. Patent Application Publication No. 2002/0095353 to Razumov.
With regard to claim 23, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose in response to the parcel being removed from the recipient spot, comparing an identifier of a person that removed the parcel to an identifier of an intended recipient of the parcel; and in response to a mismatch between the identifier of the person that removed the parcel and the identifier of the intended recipient, outputting a notification to a control gate or checkout station located at an entrance of a store in which the parcel is located.  
However, Razumov teaches in response to the parcel being removed from the recipient spot, comparing an identifier of a person that removed the parcel to an identifier of an intended recipient of the parcel; and in response to a mismatch between the identifier of the person that removed the parcel and the identifier of the intended recipient, outputting a notification to a control gate or checkout station located at an entrance of a store in which the parcel is located (The service and storage area 202 retail facility 12 may comprise an access control system 206 arranged near an entrance/exit area to control customer's access to the retail facility 12 and customer's exit from the retail facility 12. Check-out stations 208 may be arranged near the exit to enable customers to pay for their purchases. The video camera 214 monitoring the pick-up section 210A is able to detect if a person other than the customer assigned to the pick-up station accesses a purchase delivered to that pick-up station. The video cameras assigned to the service and storage area 202 are able to detect if a non-authorized person accesses any package in the service and storage area, and to detect if a sales assistant opens a package. Further, the video cameras 214 may monitor the check out stations 208, service and storage area 202 and an entrance/exit area of the retail facility 12. The tracking system comprises an unauthorized access alarm mechanism for indicating that an unauthorized person has access to the package. Examiner notes that it’s obvious to control an entrance/exit when the video camera monitoring a person other than the customer assigned to the pick-up station accesses a purchase delivered to that pick-up station, which is considered as “outputting a notification to a control gate when a mismatch between the identifier of the person that removed the parcel and the identifier of the intended recipient”, paragraphs 68-69, 88, 90, and 92, claim 10).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, in 


	
Response to Arguments
Applicants' arguments filed on 11/24/2021 have been fully considered but they are not fully persuasive especially in light of the new references used in the rejections. 
Applicants remark that “the combination of references does not disclose select an available recipient spot based at least in part on a comparison of an expected parcel weight value with a shelf weight limit and an aggregate physical configuration of parcels residing on the shelf; and stop providing display unit output to the first and second display units indicative of the determined shelf location on which the parcel is stored”.
Examiner directs Applicants' attention to the office action above.



Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL J YU/Primary Examiner, Art Unit 3687